EXHIBIT Rogers Reports Second Quarter 2008 Financial and Operating Results Consolidated Revenue Grows 11% to $2.8 Billion, Adjusted Operating Profit Increases 17% to $1.1 Billion, and Net Income Increases to $301 Million; Wireless Maintains Strong Postpaid Net Subscriber Additions, with ARPU up 4% and Churn Down to 1.06%; Cable Drives Continued Growth in Net Additions of Revenue Generating Units and Margin Expansion Continues TORONTO (July 29, 2008) - Rogers Communications Inc. today announced its consolidated financial and operating results for the three and six months ended June 30, Financial highlights are as follows: Three months ended June 30, Six months ended June 30, (In millions of dollars, except per share amounts) 2008 2007 % Chg 2008 2007 % Chg Operating revenue $ 2,803 $ 2,527 11 $ 5,412 $ 4,825 12 Operating profit(1) 996 431 131 2,091 1,229 70 Net income (loss) 301 (56 ) n/m 645 114 n/m Net income (loss) per share: Basic $ 0.47 $ (0.09 ) n/m $ 1.01 $ 0.18 n/m Diluted 0.47 (0.09 ) n/m 1.01 0.18 n/m As adjusted:(2) Operating profit(1) $ 1,089 $ 930 17 $ 2,067 $ 1,744 19 Net income 364 299 22 631 485 30 Net income per share: Basic $ 0.57 $ 0.47 21 $ 0.99 $ 0.76 30 Diluted 0.57 0.47 21 0.99 0.75 32 (1) Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles (“GAAP”). See the section entitled “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period” for a reconciliation of operating profit and adjusted operating profit to operating income and net income under Canadian GAAP and the section entitled “Key Performance Indicators and Non-GAAP Measures”. (2) For details on the determination of the ‘as adjusted’ amounts, which are non-GAAP measures, see the sections entitled “Supplementary Information” and “Key Performance Indicators and Non-GAAP Measures”. The ‘as adjusted’ amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The ‘as adjusted’ amounts exclude (i) the impact of a one-time non-cash charge related to the introduction of a cash settlement feature for employee stock options; (ii) stock-based compensation (recovery) expense; (iii) integration and restructuring expenses; (iv) an adjustment for Canadian Radio-television and Telecommunications Commission (“CRTC”) Part II fees related to prior periods resulting from a recent Federal Court of Appeal decision; and (v) in respect of net income and net income per share, loss on repayment of long-term debt and the related income tax impact of the above amounts. Rogers Communications Inc. 1 Second Quarter 2008 Highlights of the second quarter of 2008 include the following: • Generated continued double-digit growth in quarterly revenue and adjusted operating profit of 11% and 17%, respectively, while net income increased to $301 million (or to $364 million on an adjusted basis), and adjusted operating profit less interest expense and PP&E additions rose 20% to $475 million. • Wireless subscriber postpaid net additions were 92,000, while postpaid subscriber monthly churn was reduced to 1.06% from 1.15% in the second quarter of 2007. Wireless postpaid monthly ARPU (average revenue per user) increased 4% year-over-year to $75.48 driven in part by the 34% growth in data revenue to $224 million, representing 15.5% of network revenue. • Cable ended the quarter with 745,000 residential voice-over-cable telephony subscriber lines, reflecting net additions of 41,000 lines for the quarter, of which approximately 13,000 were migrations from the circuit-switched platform. This brings the total penetration of cable telephony customers to 32% of basic cable subscribers up from 22% at June 30, 2007. • Cable’s Internet subscriber base grew by 13,000, in the seasonally slow quarter, to 1.5 million, and digital cable households increased by 23,000 to reach 1.4 million. During the quarter, Cable increased the download speeds for its Internet access services, and also implemented monthly usage allowances and monitoring tools, while usage-based billing on a per gigabyte basis for very heavy usage customers was phased in. • High-definition TV (“HD”) subscribers at Cable were up 59% from June 30, 2007 to June 30, 2008, from 287,000 to 455,000, while the number of quarterly purchases of Rogers on Demand product from the second quarter 2007 to the second quarter 2008 increased by approximately 20%. • Wireless announced that it would launch the highly anticipated Apple iPhone 3G in Canada on July 11, 2008 under both its Rogers Wireless and Fido brands with a wide variety of service plans available for voice and data combined. • Canada’s Advanced Wireless Services (“AWS”) wireless spectrum auction ended on July 21, 2008 following 39 days and 331 rounds of bidding with bids totalling $4.25 billion. Wireless acquired 20 MHz of spectrum across all 13 provinces/territories with winning bids that totalled approximately $1.0 billion representing approximately $1.67 per MHZ pop. • Wireless announced the launch of its Fido UNO and Rogers Home Calling Zone plans that allow customers to make unlimited calls within their home using their wireless phone via a home WiFi broadband connection. This converged service utilizes technology known as Unlicensed Mobile Access (“UMA”) and provides Rogers customers the convenience of having one phone, one number, one address book and one voicemail which they can use inside and outside of their home. • Cable announced that its agreement to acquire Aurora Cable TV Limited (“Aurora Cable”) had been approved by the CRTC and the transaction was completed on June 12, 2008. Aurora Cable passes approximately 26,000 homes and provides cable television, Internet and telephony services in the Town of Aurora and the community of Oak Ridges, in Richmond Hill, Ontario. Rogers Communications Inc. 2 Second Quarter 2008 • Cable and Media recorded charges of approximately $30 million and $7 million, respectively, for CRTC Part II fees relating to the period from September 1, 2006 to March 31, 2008 ($25 million and $6 million for the period September 1, 2006 to December 31, 2007 for Cable and Media, respectively) as a result of an unfavourable Federal Appeal court ruling. Rogers will continue to record these fees on a prospective basis, including $5 million and $2 million recorded in the second quarter of 2008, for Cable and Media, respectively. An application for leave to appeal has been filed with the Supreme Court of Canada although there is no assurance that the court will overturn this decision. “The results for the second quarter reflect a good balance of continued healthy subscriber growth, double-digit revenue and operating profit growth, with continued margin expansion,” said Ted Rogers, President and CEO of Rogers Communications Inc. “While the competitive landscapes in which our businesses operate are constantly evolving, our unique combination of leading networks, powerful brand and distribution, and leadership in service and bundling capabilities positions Rogers uniquely for continued growth and success well into the future.” MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2008 This management’s discussion and analysis (“MD&A”), which is current as of July 28, 2008, should be read in conjunction with our Second Quarter 2008 Interim Unaudited Consolidated Financial Statements and Notes thereto, our 2007 Annual MD&A and our 2007 Annual Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles (“GAAP”) for interim financial statements and is expressed in Canadian dollars. Please refer to Note 26 to our 2007 Annual Audited Consolidated Financial Statements for a summary of the differences between Canadian GAAP and United States (“U.S.”) GAAP for the year ended December 31, 2007. In this MD&A, the terms “we”, “us”, “our”, “Rogers” and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: • “Wireless”, which refers to our wireless communications operations, including Rogers Wireless Partnership (“RWP”) and Fido Solutions Inc.; • “Cable” (formerly “Cable and Telecom”), which refers to our wholly-owned cable television subsidiaries, including Rogers Cable Communications Inc. (“RCCI”); and • “Media”, which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 53 radio stations, the Citytv television network, the Rogers Sportsnet television network, The Shopping Channel, the OMNI television stations, channel m TV, a multicultural television station acquired on April 30, 2008, and Canadian specialty channels including Biography and G4TechTV; Rogers Publishing, which publishes approximately 70 magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club (“Blue Jays”) and the Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. “RCI” refers to the legal entity Rogers Communications Inc., excluding our subsidiaries. Throughout this MD&A, percentage changes are calculated using numbers rounded to which they appear. Rogers Communications Inc. 3 Second Quarter 2008 SUMMARIZED CONSOLIDATED FINANCIAL RESULTS Three months ended June 30, Six months ended June 30, (In millions of dollars, except per share amounts) 2008 2007 % Chg 2008 2007 % Chg Operating revenue Wireless $ 1,522 $ 1,364 12 $ 2,953 $ 2,595 14 Cable Cable Operations 718 646 11 1,413 1,266 12 RBS 130 146 (11 ) 263 291 (10 ) Rogers Retail 92 93 (1 ) 192 184 4 Corporate items and eliminations (2 ) (4 ) (50 ) (5 ) (5 ) - 938 881 6 1,863 1,736 7 Media 409 348 18 716 614 17 Corporate items and eliminations (66 ) (66 ) - (120 ) (120 ) - Total 2,803 2,527 11 5,412 4,825 12 Adjusted operating profit (loss)(1) Wireless 769 664 16 1,474 1,245 18 Cable Cable Operations 293 243 21 571 477 20 RBS 16 4 n/m 33 (3 ) n/m Rogers Retail (5 ) (4 ) 25 (2 ) (3 ) (33 ) 304 243 25 602 471 28 Media 52 45 16 53 64 (17 ) Corporate items and eliminations (36 ) (22 ) 64 (62 ) (36 ) 72 Adjusted operating profit(1) 1,089 930 17 2,067 1,744 19 Stock option plan amendment(2) - (452 ) n/m - (452 ) n/m Stock-based compensation recovery (expense)(2) (53 ) (32 ) 66 63 (47 ) n/m Integration and restructuring expenses(3) (3 ) (15 ) (80 ) (8 ) (16 ) (50 ) Adjustment for CRTC Part II fees decision(4) (37 ) - n/m (31 ) - n/m Operating profit(1) 996 431 131 2,091 1,229 70 Other income and expense, net(5) 695 487 43 1,446 1,115 30 Net income (loss) $ 301 $ (56 ) n/m $ 645 $ 114 n/m Net income (loss) per share: Basic $ 0.47 $ (0.09 ) n/m $ 1.01 $ 0.18 n/m Diluted 0.47 (0.09 ) n/m 1.01 0.18 n/m As adjusted:(1) Net income $ 364 $ 299 22 $ 631 $ 485 30 Net income per share: Basic $ 0.57 $ 0.47 21 $ 0.99 $ 0.76 30 Diluted 0.57 0.47 21 0.99 0.75 32 Additions to property, plant and equipment ("PP&E")(1) Wireless $ 251 $ 174 44 $ 414 $ 406 2 Cable Cable Operations 185 163 13 306 288 6 RBS 10 17 (41 ) 14 40 (65 ) Rogers Retail 4 4 - 7 7 - 199 184 8 327 335 (2 ) Media 17 11 55 38 18 111 Corporate 14 12 17 23 16 44 Total $ 481 $ 381 26 $ 802 $ 775 3 (1) As defined. See the sections entitled “Supplementary Information” and “Key Performance Indicators and Non-GAAP Measures”. (2) See the section entitled “Stock-based Compensation”. (3) Costs incurred relate to the integration of Call-Net Enterprises Inc. (“Call-Net”) and Futureway Communications Inc. (“Futureway”), the restructuring of Rogers Business Solutions (“RBS”) and the closure of certain Rogers Retail stores. (4) Relates to an adjustment for CRTC Part II fees related to prior periods resulting from a recent Federal Court of Appeal decision. See the section entitled “Government Regulation and Regulatory Developments” for further details. (5) See the section entitled “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period”. n/m: not meaningful. Rogers Communications Inc. 4 Second Quarter 2008 For discussions of the results of operations of each of these segments, refer to the respective segment sections of this MD&A. Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period The items listed below represent the consolidated income and expense amounts that are required to reconcile net income as defined under Canadian GAAP to the non-GAAP measures operating profit and adjusted operating profit for the period.
